Electronically Filed
                                                          Supreme Court
                                                          SCWC-29799
                                                          22-MAR-2012
                                                          10:26 AM
                           NO. SCWC-29799


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellant,


                                  vs.


             RAYMOND L. FOSTER, also known as “RAY,”

                  Petitioner/Defendant-Appellee.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

              (ICA NO. 29799; CR. NO. 06-1-0449(1))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

     and Circuit Judge Lee, in place of Duffy, J., recused)


          Petitioner/Defendant-Appellee’s application for writ of


certiorari filed on February 8, 2012, is hereby accepted and will


be scheduled for oral argument.     The parties will be notified by


the appellate clerk regarding scheduling.


          DATED:   Honolulu, Hawai'i, March 22, 2012.

Cynthia A. Kagiwada for           /s/ Mark E. Recktenwald

petitioner/defendant­
appellee on the application       /s/ Paula A. Nakayama


Renee Ishikawa Delizo,            /s/ Simeon R. Acoba, Jr.

Deputy Prosecuting Attorney,

County of Maui, for               /s/ Sabrina S. McKenna

respondent/plaintiff­
appellant on the response         /s/ Randal K.O. Lee